Title: From John Adams to Thomas Jefferson, 9 August 1813
From: Adams, John
To: Jefferson, Thomas



Quincy Aug. 9. 13.

I believe I told you in  my last, that I had given you all in Lindseys Memoirs, that interested you. But I was mistaken. In Priestleys Letter to Lindsey Decr. 19. 1803, I find this Paragraph
“With the Work I am now composing I go on much faster and better than I expected; so that in two or three months, if my health continue as it now is, I hope to have it ready for the Press; though I Shall hardly proceed to print it till We have dispatched the Notes. It is upon the Same plan with that of Socrates and Jesus compared, considering all the more distinguished of the Grecian Sects of Philosophy, till the establishment of Christianity in the Roman Empire. If you liked that Pamphlet, I flatter myself you will like this. I hope it is calculated to Show, in a peculiarly Striking Light, the great Advantage of Revelation, and that it will make an impression on candid Unbelievers, if they will read. But I find few that will trouble themselves to read any thing, on the Subject; which considering the great magnitude and interesting nature of the Subject, is a proof of a very improper State of mind unworthy of a rational Being.”
I Send you this extract for Several reasons. 1st. because you Sett him upon this Work. 2ly. because I wish you to endeavour to bring it to light and get it printed. 3ly. Because I wish it may Stimulate You, to pursue your own plan which you promised to Dr Rush. I have not Seen any Work which expressly compares the Morality of the old Testament with that of the New in all their Branches: nor either with that of the ancient Philosopers. Comparisons with the Chinese, the East Indians, the Affricans, the West Indians &c would be more difficult; with more ancient Nations, impossible. The Documents are destroyed.
John Adams